ORDER
This matter came before the Supreme Court pursuant to an order issued to the parties to appear and show cause why the issues raised in this petition for certiorari should not be summarily decided in light of the U.S. Supreme Court opinion in Kraft General Foods, Inc. v. Iowa Department of Revenue and Finance, 505 U.S. -, 112 S.Ct. 2365, 120 L.Ed.2d 59 (1992).
In this case the taxpayer, a Delaware Corporation had challenged assessments made under G.L.1956 (1988 Reenactment) § 44-11-11, 44-11-12 relating to the handling of dividends. Having exhausted its administrative remedies the taxpayer sought relief in District Court under § 8-8-24 from a decision by the Tax Administrator that certain dividends should be included in the state taxpayer’s returns. A petition for certiorari was granted in respect to two identical petitions by the taxpayer. In the meantime the U.S. Supreme Court in the above captioned case issued an opinion that would have a direct bearing on the issues involved. The tax administrator has now filed a petition for instructions indicating that the Kraft case was decided in the company’s favor, and requests that this case be remanded to the District Court for reconsideration in the light of Kraft.
After reviewing the memoranda submitted by the parties and after hearing their *1131counsel in oral argument, it is the conclusion of this court that this case should be remanded to the District Court for reconsideration of the issues in light of Kraft and for a determination of whether Kraft would be applied prospectively only or retroactively also.
It is so ordered.